Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claim 1.
Claim 1 recites a scent diffuser system being electrically charged in a wireless manner and comprising: a heater configured to receive the electromagnetic signals from the wireless charger and to convert the electromagnetic signals into second electric currents, by which the heater operates; wherein the heater includes a case, a container, a heat insulator, a wireless charging receiver, and a heating unit; wherein the case has an accommodation chamber defined inside an open end thereof, the container has a holding space defined therein, a bottom fence formed on a bottom of the container, and a thermal conductor, wherein the heat insulator includes two openings respectively formed on two sides thereof so as to accommodate the container, the heating unit, and the thermal conductor, wherein the heat insulator is connected inside the accommodation chamber, the container is located above the heat insulator, and the thermal conductor is fixed below the bottom fence, wherein the heating unit is mounted below the thermal conductor, and the wireless charging receiver is secured below the 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
3/2/2021